Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of January 1, 2012 (the “Effective Date”),
between Bruce Beaty (“Executive”), an individual residing at 40 Patterson
Avenue, Greenwich, CT 06830 and Blue Ridge Real Estate Company and Big Boulder
Corporation of P. O. Box 707, Blakeslee, Pennsylvania 18610 (the “Company”).

WITNESSETH:

WHEREAS, the Company wishes to employ Executive and Executive wishes to be
employed by the Company, on the terms and conditions set forth herein; and

NOW, THEREFORE, in consideration of the foregoing and the provisions contained
herein, Executive and the Company hereby agree as follows:

 

  1. Employment. Subject to the terms and conditions of this Employment
Agreement, Executive will be employed by the Company in the position of
President for a one-year period commencing as of the Effective Date and
extending until January 1, 2013 (the “Initial Term”), unless Executive’s
employment is terminated earlier pursuant to Section 4 of this Employment
Agreement. Thereafter, this Employment Agreement shall continue in effect
indefinitely until either party gives notice to the other party that it shall be
terminated. The Initial Term of this Employment Agreement and any extension
thereof are collectively referred to as the “Employment Period.”

 

  2. Duties.

 

  a. During the Employment Period, Executive will perform such duties and
fulfill such assignments as may be assigned to Executive by the Board of
Directors (“Board”) or its designee. Executive will perform his duties
faithfully, diligently and competently to the best of his ability. Executive
will perform substantially all of his duties from his residential office in
Greenwich, CT, except, where required, that he occasionally attends meetings in
person at the Company’s headquarters, New York City or as otherwise directed.

 

  b.

During the Employment Period, Executive will devote a majority of the
Executive’s business time, energy, attention and skill to the performance of
Executive’s duties and to the promotion and advancement of the Company’s
business and interests. Notwithstanding the foregoing, Executive may invest in
any business, provided that (a) the investment is passive, (i.e., Executive is
not required to, and in fact does not, provide any services on behalf of such
business) and (b) the business invested in is not competitive with any aspect of
the Company or any of its Affiliates (as defined in Section 2(b)(ii) below) as
determined by the Board in its sole discretion, except that the limitation
imposed by this clause (b) shall not

 

Page 1 of 6



--------------------------------------------------------------------------------

  apply to passive investment in the securities of a publicly traded company as
long as Executive does not own at any time three percent (3%) or more of any
class of the securities of such company.

 

  c. For purposes of this Employment Agreement “Affiliate” shall be defined as
any natural person, firm, partnership, association, corporation, company,
limited liability company, trust, business trust, governmental authority or
other entity (“Person”) that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with,
such specified Person.

 

  3. Compensation.

 

  a. Salary. The Company will pay a salary to Executive at the rate of $10,000
per month ($120,000 per annum), payable in accordance with the regular payroll
practices for salaried employees of the Company.

 

  b. Bonus. Executive will be paid a bonus of not less than $30,000 in a single
sum on the first anniversary of the Effective Date provided that he remains in
continuous employment with the Company through such date or is involuntarily
terminated without “Cause” or terminates for “Good Reason” (as such terms are
respectively defined herein) prior to such first anniversary.

 

  c. Benefit Plans. Executive will be eligible for participation in the
Company’s 401(k) plan, if any, provided by the Company to its employees on the
same terms and conditions as offered to other employees.

 

  d. Expenses. The Company will reimburse Executive for reasonable expenses
incurred by Executive in performance of Executive’s duties under this Employment
Agreement in accordance with the Company’s policies with respect to
reimbursement of such expenses and the documentation required therefore
including but not limited to travel expenses from his home, meals away from his
home and overnight lodging.

 

  e. Healthcare Expenses. The Company will reimburse Executive for the health
care costs incurred under his existing personal health insurance policy (family
coverage), such reimbursement to be made on an after-tax basis during the
Employment Period.

 

  4. Termination of Employment Period. Executive’s employment with the Company
may be terminated in the manner, for the reasons and with the consequences
provided for in this Section 4:

 

  a. Expiration of the Employment Period. Executive’s employment with the
Company shall terminate upon the expiration of the Initial Term or thereafter
(if extended) upon notice by either party.

 

Page 2 of 6



--------------------------------------------------------------------------------

  b. Termination for Cause. The Company may at any time terminate Executive’s
employment for Cause. For purposes of this Employment Agreement, “Cause” means
the occurrence of any of the following:

 

  (i) A willful and material breach of any provision of this Agreement and/or
the continued failure of Executive to perform substantially Executive’s duties
with the Company (other than any such failure resulting from incapacity due to
physical or mental illness, and specifically excluding any failure by Executive,
after reasonable efforts, to meet performance expectations); provided, however,
that the Company must first deliver to the Executive a written demand for
substantial performance which specifically identifies the manner in which the
Company believes that the Executive has not substantially performed Executive’s
duties and allow the Executive a period of no less than thirty (30) days
thereafter within which to correct any such failure to substantially perform
Executive’s duties;

 

  (ii) Executive engages in any act involving dishonesty, disloyalty, fraud or
material misrepresentation adversely affecting the Company or any of its
Affiliates;

 

  (iii) Executive is convicted of a felony or crime;

 

  (iv) Executive performs Executive’s duties under this Employment Agreement
with gross negligence;

 

  (v) Executive engages in any action involving willful misconduct adversely
affecting the Company or any of its Affiliates; or

 

  (vi) Executive fails to follow the lawful instructions of the Board or its
designees after written notice thereof.

 

  c. Termination Upon Death. Executive’s employment with the Company shall
automatically terminate upon Executive’s death.

 

  d. Termination of Employment by Executive for Good Reason. For purposes of
this Agreement, “Good Reason” shall mean, if not cured by the Company within
thirty (30) days from receipt of written notice from Executive, the occurrence
of any of the following events:

 

  (i) a diminution or reduction in the Executive’s position, or authority,
excluding for this purpose an isolated, insubstantial action not taken in bad
faith which is remedied by the Company promptly;

 

Page 3 of 6



--------------------------------------------------------------------------------

  (ii) a reduction by the Company in Executive’s Base Salary as in effect at
that time ;

 

  (iii) the Company’s requiring Executive, without his/her consent, to render
substantially all of his services other than from his residence location; or

 

  e. Termination For Any Other Reason. If, for any reason other than as
specified in Sections 4 (a) through (d) above, either party wishes to terminate
Executive’s employment, that party may do so by providing the other party with
at least three (3) months’ notice prior to the Date of Termination of
Executive’s employment. The Date of Termination shall be the date upon which any
termination of the employment of Executive shall be effective. In lieu of all or
a portion of such three-month notice period, the Company may elect to terminate
Executive and pay Executive his salary for the portion of the notice period for
which he is no longer employed.

 

  f. During any notice period provided for in this Section 4, Executive shall
continue to render his normal and usual services consistent with this Employment
Agreement, unless the rendition of such services during such period is reduced
or excused entirely by the Company, in its sole discretion and in writing, in
which case Executive will continue to receive his normal salary and benefits up
to the Date of Termination.

 

  5. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

 

To Company:    Blue Ridge Real Estate Company    P. O. Box 707    Blakeslee. PA
18610    Facsimile: (570) 443-8412    Attention: Michael J. Flynn To Executive:
   Bruce Beaty    40 Patterson Avenue    Greenwich, CT 06830

All notices, requests, demands, approvals, consents, waivers and other
communications required or permitted to be given under this Employment Agreement
shall be in writing and shall be (a) delivered personally, (b) mailed by
first-class, registered or certified mail, return receipt requested, postage

 

Page 4 of 6



--------------------------------------------------------------------------------

prepaid, (c) sent by next-day or overnight mail or delivery, or (d) sent by
facsimile transmission, provided that the original copy thereof also is sent by
prepaid, first class certified or registered mail. All notices shall be deemed
effective and given upon confirmation of delivery or receipt or refusal of
receipt. Either party may change the address provided for the party above by
giving notice to the other party in the manner prescribed in this Section.

 

  6. Waiver. Amendments. No discharge of this Employment Agreement, and no
waiver hereunder, shall be valid or binding unless set forth in writing and duly
executed by the party against whom enforcement of the discharge or waiver is
sought. Any such waiver shall constitute a waiver only with respect to the
specific matter described in such writing and shall in no way impair the rights
of the party granting such waiver in any other respect or at any other time.
Neither the waiver by any of the parties hereto of a breach of or a default
under any of the provisions of this Employment Agreement, nor the failure by any
of the parties, on one or more occasions, to enforce any of the provisions of
this Employment Agreement, nor the failure by any of the parties, on one or more
occasions, to enforce any of the provisions of this Employment Agreement or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder. No amendment to the Employment
Agreement shall be valid or binding unless set forth in writing and duly
executed by all the parties hereto.

 

  7. Parties in Interest. The rights, remedies and obligations of Company under
this Employment Agreement shall be binding on the successors, assigns and
transferees of Company. The obligations of Executive under this Employment
Agreement shall be binding on his heirs, executors and legal representatives.
Executive shall not have the right to assign, transfer or otherwise dispose of
his right, title and interest in and to any part of this Employment Agreement or
to assign the burdens hereof.

 

  8. Governing Law. This Employment Agreement shall be governed in all respects,
including as to validity, interpretation and effect, by the internal laws of the
State of Pennsylvania without giving effect to the conflict of laws rules
thereof.

 

  9. Headings. The headings contained in this Employment Agreement are for
purposes of convenience only and shall not affect the meaning or interpretation
of this Employment Agreement.

 

  10.

Severability. If any provision of this Employment Agreement, including any
phrase, sentence, clause, Section or subsection is inoperative or unenforceable
for any reason, such circumstances shall not have the effect of rendering the
provision in question inoperative or unenforceable in any other case or
circumstances, or of rendering any other provision or provisions herein
contained invalid, inoperative or unenforceable to any extent whatsoever. If the
scope of any provision contained in this Employment Agreement is too broad to
permit

 

Page 5 of 6



--------------------------------------------------------------------------------

  enforcement of the provision to its full extent, then the provision shall be
enforced to the maximum extent permitted by law, and Executive agrees that such
scope shall be judicially modified accordingly in any proceeding brought to
enforce this Employment Agreement.

 

  11. Recitals. The recitals to this Employment Agreement are hereby deemed
incorporated into and made part of this Employment Agreement.

 

  12. Counterparts. This employment Agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in several
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument.

 

  13. Entire Agreement. This Employment Agreement constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter hereof.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective on the date and year first above written.

 

BLUE RIDGE REAL ESTATE COMPANY     AND BIG BOULDER CORPORATION     By:  

/s/ Michael J. Flynn

    Date: 2/8/2012 MICHAEL J. FLYNN     CHAIRMAN OF THE BOARD OF DIRECTORS    
/s/  

Bruce Beaty

    Date: 2/8/2012 BRUCE BEATY    

 

Page 6 of 6